MILORD & ASSOCIATES, PC

10517 West Pico Boulevard

Los Angeles, CA 90064

(310) 226-7878

mB W ND

oO Wm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

FAILED LopGeD
RECEIVED —__—sCoRY

. -_ SEP 10 2019 }-
Milord A. Keshishian, SBN 197835
milord@milordlaw.com GLERK U S DISTRICT COURT
MILO & ASSOCIATES, P.C. DISTRICT OF ARIZONA
10517 West Pico Boulevard’ [By DEPUTY
Los Ang eles, California 90064
Tel: 3 10) 236-7878
Fax: Bi ) 226-7879

Attorneys for Plaintiff OH ALED

PACIFIC LOGISTICS CORP

 

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

PACIFIC LOGISTICS CORP, a California | CASE NO.: CV-19-05023-PHX-SMB
corporation,

Plaintiff DECLARATION OF MILORD A.

° KESHISHIAN IN SUPPORT OF

VS. PACIFIC LOGISTICS CORP’S EX
PARTE MOTION FOR ALTERNATIVE
PACIFIC LOGISTICS PRIORITY MAIL, a] SERVICE

business entity form unknown; JOHN DOE,
said name being fictitious and unknown;
DOES 2 through 10; and ROE
CORPORATIONS 2 through 10,

Defendants.

 

 

 

 

 

DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S
EX PARTE MOTION FOR ALTERNATIVE SERVICE

 

 

 
MILORD & ASSOCIATES, PC
10517 West Pico Boulevard
Los Angeles, CA 90064
(310) 226-7878

 

a HD OO F&F WW ND

Oo @

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

DECLARATION OF MILORD A. KESHISHIAN

I, Milord A. Keshishian, hereby swear and affirm pursuant to 28 U.S.C. §1746
upon direct personal knowledge that the following is true and correct:

1. Tam the principal of Milord & Associates, PC, and I am admitted to practice
law in the State of California. I am also a member of the Patent Bar as a registered patent
attorney. I am, and have been at all times since my admission, a member in good
standing of each bar.

2. I am admitted to all California State Courts, the Northern, Southern, Central
and Eastern Districts of California, the Ninth Circuit Court of Appeals, and the Court of .
Appeals for the Federal Circuit.

3. On August 30, 2019, I filed an Application of Attorney for Admission to
Practice Pro Hac Vice Pursuant to LRCiv 83.1(b)(2) to practice in this Court.

4. I am counsel for the Plaintiff, Pacific Logistics Corp (“PLC”).

5. I have personal knowledge of the facts stated herein unless otherwise
indicated. |

6. On August 29, 2019, the Court granted PLC’s Motion for Early Discovery,
but because the case was sealed, the Order was not received by Counsel until September
4, 2019 after hours. On September 6, 2019, pursuant to the Court’s Order Granting Early
Discovery, the Subpoena to Produce Documents, Information or Objects was served on
NameSilo, LLC (“NameSilo”), via personal service on its Registered Agent with the
Arizona Corporations Commission with a copy sent by email to support@namesilo.com.
Attached as EXHIBIT A is a true and correct copy of the subpoena served on NameSilo.

7. On September 6, 2019, Subpoenas to Produce Documents, Information or
Objects were served on Google, LLC (“Google”) and Cloudflare, Inc. (“Cloudflare”).

We attempted to serve PrivacyGuardian.org (“Privacy Guardian”) at an address listed on
the WHOIS report for www.pacificlogisticsprioritymail.com, but the address is no longer

associated the company and there are no other known physical addresses for Privacy

-l-
DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP'S
EX PARTE MOTION FOR ALTERNATIVE SERVICE

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard

Los Angeles, CA 90064

(310) 226-7878

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Guardian.

8. On September 6, 2019, we received an email from support@namesilo.com

 

stating NameSilo locked the www.pacificlogisticsprioritymail.com domain name from
transfer. The email also identified Mark Develine, with the markdeveline@gmail.com
email address, as the Registrant, Administrative, Technical, and Billing Contact for the
www.pacificlogisticsprioritymail.com domain name. The mailing address provided for
Mr. Develine is “Church Street, Limbe, South West Region 00237, CM,” which did not
include a house number. We confirmed with NameSilo that the information provided
contained the contact information for the Registrant of the
www.pacificlogisticsprioritymail.com domain name. Attached as EXHIBIT B is a true
and correct copy of the email from NameSilo.

9. On September 6, 2019, we reviewed NameSilo’s Privacy Policy, located at
https://www.namesilo.com/Support/Privacy-Policy (last accessed September 9, 2019),
wherein NameSilo states it will “take reasonable steps to notify [the registrant] in the
event that we are required to provide your personal information to third parties as part of
legal process.”

10. On September 6, 2019, we served via RPost’s registered email service
copies of the: (1) Complaint; (2) Pacific Logistics Corp’s Ex Parte Motion for Temporary
Restraining Order (Sealed); (3) Declaration of Milord A. Keshishian, (4) Declaration of
Eric Hockersmith; (5) Appendix of Exhibits; and (6) the Court’s Order Granting Pacific
Logistics Corp’s Ex Parte Motion for Temporary Restraining Order (Sealed) on the
following email addresses: markdeveline@gmail.com;
pacificlogisticsprioritymail@gmail.com; contact@pacificlogisticsprioritymail.com; and
goerge.brolin@bestlogistic.com. Attached as EXHIBIT C is a true and correct copy of
the September 6, 2019 email.

11. On September 6, 2019, RPost provided proof of delivery and authentication
that the markdeveline@gmail.com and pacificlogisticsprioritymail@gmail.com email

addresses received and opened the email, contact@pacificlogisticsprioritymail.com

-2-
DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP’S
EX PARTE MOTION FOR ALTERNATIVE SERVICE

 
C31) 226-7878

tO517 West Pico Boulevard
los Angeles, CA 90064

MILORD & ASSOCIATES, PC

afi & ta} ho ee

Oo WD AF

10
il
12
13
14
15
16
17
18
19
20
21

23
24

25
26
27

received the email, but the goerge.brolin@bestlogistic.com email address was not viable.
. Attached as EXHIBIT D is a true and correct copy of the RPost email confirmation
showing delivery statuses.

I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct and that this was executed on the 10th day of
September, 2019 at Los Angeles, California.

Md

Milord A. Keshishian

  
 

 

-3-

 

 

 

DECLARATION OF MILORD A. KESHISHIAN IN SUPPORT OF PACIFIC LOGISTICS CORP'S
EX PARTE MOTION FOR ALTERNATIVE SERVICE

 

 

 
EXHIBIT A
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT
for the
District of Arizona

PACIFIC LOGISTICS CORP
Plaintiff

 

Vv. Civil Action No.
PACIFIC LOGISTICS PRIORITY MAIL, a business entity form unknown;
JOHN DOE, said name being fictitious and unknown; DOES 2 through 10; and
ROE CORPORATIONS 2 through 10

Defendant

 

New Nee New et So! Ne”

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: NameSilo, LLC, 1300 E. Missouri Avenue, Suite A-110, Phoenix, AZ 86014

 

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See ATTACHMENT A TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR

TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 

Place: Valley Wide Attorney Service, Contact: Mr. Jack Cox Date and Time:
2931 E. Marco Polo Road .
Phoenix, AZ 85050 09/06/2019 10:00 am

 

I Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

 

 

CLERK OF COURT
OR js/ Milord A. Keshishian
Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)

 

Pacific Logistics Corp , who issues or requests this subpoena, are:
Milord A. Keshishian, MILORD & ASSOCIATES, P.C.,10517 West Pico Boulevard, Los Angeles, CA 90064,
._ Adilord@milordlaw.com, Tel: (310)226-7878

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for fname of individual and title, ifany)

 

on (date)

 

 

ON (date) 5; or

 

C) T returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

My fees are § for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature
§

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:

 

 
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(L) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(® is a party or a party’s officer; or
(fi) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

{A) production. of documents, electronically stored information, or
iangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B} inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject toa Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attomey designated
in the subpoena a writien objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made.
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

’

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

Gi) requires a person to comply beyond the geographical limits
specified in Rule 45(c):

(iii) requires disclosure of privileged or other protected matter, if ne
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information: or

Gii) disclosing an unretained expert's opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifving Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

()) Producing Documents or Electronically Stored Information, These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
taust produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If'a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in. a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
teasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2\(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Znformation Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
materia! must:

() expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, atter a
motion is transferred, the issuing court--may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 

 
pesca,

D> Oo & ~sS DBD A BP |G LD

26
27
28

 

MILORD A. KESHISHIAN, CA SBN 197835
milord@milordlaw.com

MILORD & ASSOCIATES, P.C.

10517 West Pico Boulevard

Los Angeles, CA 90064

Tel: 10) 226-7878

Fax: (310) 226-7879

Attorney for Plaintiff
PACIFIC LOGISTICS CORP

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

PACIFIC LOGISTICS CORP, CASE NO.:
a California corporation,
ATTACHMENT A TO SUBPOENA TO
Plaintiff, PRODUCE DOCUMENTS,
INFORMATION, OR OBJECTS OR TO
v. PERMIT INSPECTION OF PREMISES
IN A CIVIL ACTION

PACIFIC LOGISTICS PRIORITY MAIL, a
business entity form unknown; JOHN DOE,
said name being fictitious and unknown;
DOES 2 through 10; and ROE
CORPORATIONS 2 through 10

Defendants.

 

 

 

 

 

ATTACHMENT A TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO
PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 
eek

Oo O60 SF “I BW A BP WH DN

1]

26
27
28

“ATTACHMENT A”

1, “PERSON(S)” means and includes any individual, sole proprietorship,
partnership, unincorporated association, corporation, or other legal entity or form of
organization or association.

2. “NAMESILO,” “YOU,” “YOUR,” and “YOURSELF” means NameSilo, LLC
and all of YOUR attorneys, subsidiaries, affiliates, divisions, holding companies, joint
ventures, officers, directors, employees and/or agents, and all other PERSON(S) acting on
behalf of, or under the direction or control of YOU.

3. “PLAINTIFF” means PACIFIC LOGISTICS CORP, and any officer,
employee, counsel, agent, representative, or other PERSON acting on behalf of same.

4. “DEFENDANT(S)” means the Defendants PACIFIC LOGISTICS PRIORITY
MAIL, JOHN DOE, DOE DEFENDANTS, AND ROE CORPORATION DEFENDANTS.

5. “DOCUMENT(S)” means all writings, ESI (defined below), drawings, graphs,
charts, photographs, sound recordings, images, and other data or data compilations from
which information can be obtained and translated, if necessary, by the respondent into
reasonably readable form. “ESI” refers to Electronically-Stored Information and means any
information or data located on a computer or other device capable of storing electronic
data. ESI includes, but is not limited to, e-mail, voice-mail, data collected and stored
through use of the Internet, spreadsheets, databases, word processing DOCUMENTS,
images, presentations, application files, executable files, log files, and all other files present
on any type of device capable of storing electronic data. Devices capable of storing EST
include, but are not limited to: servers, desktop computers, portable computers, handheld
computers, flash memory devices, wireless communication devices, pagers, workstations,
minicomputers, mainframes, and any other forms of online or offline storage, whether on
or off company premises.

6. “CONTENT MANAGEMENT SYSTEM” or shall mean any computer
application that allows users to upload, publish, edit, organize, delete, and/or manage the
content of a website, whether or not the website is hosed on your servers, such as cPanel,

WordPress, Microsoft SQL Service, MySQL, or any similar proprietary system you may

9%

 

 

 

ATTACHMENT A TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO
PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 

 

 
So Oo CC NSN DN AR Re OR NRO

oo

26
27
28

 

 

offer.

7. “COMMUNICATION(S)” shall mean any transmission or exchange of
information between two or more PERSON(S), orally or in writing, and includes without
limitation any DOCUMENT, conversation or discussion, whether face-to-face or by means
of telephone, telegram, telex, telecopier, text messages, electronic mail or other media.

8. “REFER(S) TO” or “RELATE(S) TO” or “RELATING TO” a given subject
matter means any DOCUMENT, COMMUNICATION, or THING that constitutes,
contains, embodies, comprises, reflects, identifies, states, deals with, comments on,
discusses, mentions, responds to, describes, or analyzes that subject.

REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS

1, DOCUMENTS sufficient to show personal information and/or contact
information of any PERSON(S) RELATING TO the purchase and/or ownership of the
universal resource locator (“URL”) and/or domain name
www.pacificlogisticsprioritymail.com.

2. DOCUMENTS sufficient to show personal information and/or contact
information of any PERSON (S) RELATING TO the registration or activation of the URL
and/or domain name www.pacificlogisticsprioritymail.com.

3. DOCUMENTS sufficient to show personal information and/or contact
information of any PERSON (S) RELATING TO the renewal of the URL and/or domain
name www.paciticlogisticsprioritymail.com.

4. DOCUMENTS sufficient to show personal information and/or contact
information of any PERSON (S) RELATING TO the termination or cessation of use of the
URL and/or domain name www.pacificlogisticsprioritymail.com.

5. DOCUMENTS sufficient to show personal information and/or contact
information of any PERSON(S) RELATING TO access to the URL and/or domain name

www.pacificlogisticsprioritymail.com, including the user account.

3
ATTACHMENT A TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO
PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 

 

 
amen,

So Oo Se NS DR A BRB |] ND

6. DOCUMENTS sufficient to show personal information and/or contact
information of any PERSON (S) reporting abuse or complaints RELATING TO the URL
and/or domain name www.pacificlogisticsprioritymail.com.

7. DOCUMENTS sufficient to show any abuse reports or complaints RELATING
TO the URL and/or domain name www.pacificlogisticsprioritymail.com.

8. DOCUMENTS sufficient to show personal information and/or contact
information of any PERSON (S) RELATING TO any changes to the user account
associated with the URL and/or domain name www.pacificlogisticsprioritvmail.com.

9, DOCUMENTS sufficient to show personal information and/or contact
information of any PERSON (S) RELATING TO use of CONTENT MANAGEMENT
SYSTEM relating to the use of the URL and/or domain name
www.pacificlogisticsprioritymail.com, including any customer service logs, audio
recordings made of telephone customer services calls, records reflecting changes made to
the customer’s account, e-mail addresses used in creating, maintaining, or communication
with any server side software or CONTENT MANAGEMENT SYSTEM, and the IP
address used to log in to the customer’s account, including the date and time of the “log in.”

10. COMMUNICATIONS between YOU and any PERSON (S) RELATING TO
the URL and/or domain name www.pacificlogisticsprioritymail.com.

11. DOCUMENTS sufficient to show the method of payment for the purchase

and/or renewal of the URL and/or domain name www.pacificlogisticsprioritymail.com.
Dated: August 21, 2019 Respectfully submitted,

MILORD & ASSOCIATES, P.C.

By: |

Milord A. Keshishian

Attorney for Plaintiff
PACIFIC LOGISTICS CORP

4

 

 

 

ATTACHMENT A TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO
PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 

 
EXHIBIT B
NN

From: NameSilo Support <support@namesilo.com>

Sent: Saturday, September 7, 2019 8:48 AM

To: Lorie Mallari

Ce: support@namesilo.com; Stephanie Trice; abuse@namesilo.com; Milord Keshishian; Cristen Fletcher
Subject: Re:[## 62620 ##] Registered: URGENT - COURT ORDERED TEMPORARY RESTRAINING ORDER -

IMMEDIATE REVIEW & ACTION REQUIRED

Hi,
This was sent below

---- On Fri, 6 Sep 2019 15:24:01 -0400 “Lorie Mallari"<lorie@milordiaw.com> wrote ----

Thank you for locking the domain. Pursuant to the subpoena, please forward the Registrant's contact
information so that we may serve them.

Most sincerely,

Lorie K. Mallari

Associate Attorney

Milord & Associaies, PC

Patent, Trademark & Copyright Law
10517 West Pico Boulevard

Los Angeles, CA 90064

Tel (310) 226-7878

Fax (310) 226-7879

www. milordlaw.com

SRR R RASS RII HAR RII INES COAL FIDENTIALITY NOTICE 4248 8882 888 ott eta dei

The information contained in this electronic message and attachments, if any, are intended solely for the
personal and confidential use of the designated recipient. This message may be an attorney-client
communication and as such is privileged and confidential. No waiver of this privilege is intended by the
inadvertent transmittal of such communication to any persons or company other than the intended recipient. If
the reader of this message is not the intended recipient, please take notice that you have received this document
in error, and that any review, dissemination, replication, or distribution of this message is strictly prohibited. If you
have received this communication in error, please permanently delete this message and attachments, if any.

 

 
From: NameSilo Support <support@namesilo.com>

Sent: Friday, September 6, 2019 11:49 AM

To: Stephanie Trice <stephanie@milordlaw.com>

Cc: support@namesilo.com; abuse@namesilo.com; Milord Keshishian <milord@milordlaw.com>; Lorie Mallari
<lorie@milordiaw.com>; Cristen Fletcher <Cristen@milordlaw.com>

Subject: Re:[## 62620 ##] Registered: URGENT - COURT ORDERED TEMPORARY RESTRAINING ORDER -
IMMEDIATE REVIEW & ACTION REQUIRED

The domain has been locked from being transferable

 

Created: 2018-01-17
Expires: 2020-01-17

Repistrant Acministrative Teconical Billing
Mark Develine Mare Develine Mark Develine Mark Develine
Church Street Church Street Church Street Church Street
Limbe, South West Region 00237 Limbe, South West Region 00237 Limbe, South West Region 00237 — Limbe, South West Region 002
CN 8 CM CM. : cM
markdeveline@gmail.com markdeveline@gmail.com markdeveline@email.com markdeveline@email.com
Phone: 65498988) Phone: Godu8G88) : Phone: 654989081 Phonerg5498g8R4

---- On Fri, 6 Sep 2019 13:56:31 -0400 "Stephanie Trice"<stephanie@milordlaw.com> wrote ----

f =
x]

 

 

 

 

This is a Registered Email” message from Stephanie Trice.

 

TEMPORARY RESTRAINING ORDER

 
Re: Temporary Restraining Order
Subpoena to Produce Documents, Information, or Objects
Pacific Logistics Corp v. Pacific Logistics Priority Mail, et al.
United States District Court — District of Arizona
Case No. CV-19-05023-PHX-SMB

Our Ref No. PLC18-006L

 

To Whom It May Concern:

in the attached Court’s Order, Namesilo, LLC is ORDERED BY THE COURT to: (1) freeze the
www. pacificlogisticsprioritymail.com domain name from transfer: and (2} may not edit, modify, delete, or transfer the
www. pacificlogisticsprioritymail.com domain while this lawsuit is active.

Further, we enclose a copy of the following documents for service on Namesilo:

i. Subpoena to Produce Documents, Information, or Objects:
2. Order Granting Pacific Logistics Corp’s Ex Parte Motion for Early Discovery (Sealed); and
3. Order Granting Pacific Logistics Corp’s Ex Parte Motion for Temporary Restraining Order (Sealed).

Please produce the information requested in the subpoena on September 6, 2019 at 10:00 am to Valley Wide Attorney
Service, Contact: Mr. Jack Cox, 2931 E. Marco Polo Road, Phoenix, Arizona 85050.

lf you should have any questions or concerns, please feel free to contact our office.

Most sincerely,

Stephanie V. Trice

Associate Attorney

 
Milord & Associates, PC

Patent, Trademark & Copyright Law
10517 West Pico Boulevard

Los Angeles, CA 90064

Tel (310) 226-7878

Fax (310) 226-7879

www.milordlaw.com

RIS IIIA ARSE IAI RA RIO CON EI DEN TIALITY NOTICE Pte 8 ttt eae scsi t tose

The information contained in this electronic message and attachments, if any, are intended solely for the personal and
confidential use of the designated recipient. This message may be an attorney-client communication and as such is
privileged and confidential. No waiver of this privilege is intended by the inadvertent transmittal of such communication to any
persons or company other than the intended recipient. If the reader of this message is not the intended recipient, please take
notice that you have received this document in error, and that any review, dissemination, replication, or distribution of this
message is strictly prohibited. If you have received this communication in error, please permanently deiete this message and
attachments, if any.

 

 

 

 

 

 
EXHIBIT C

 
 

From: stephanie@milordlaw.com on behalf of Stephanie Trice <stephanie@milordlaw.com>

Sent: Friday, September 6, 2019 7:02 PM

To: markdeveline@gmail.com; pacificlogisticsprioritymail@gmail.com;
contact@pacificlogisticsprioritymail.com; goerge.brolin@bestlogistic.com

Ce: Milord Keshishian; Lorie Mallari; Cristen Fletcher; Stephanie Trice

Subject: Registered: Summons and Complaint Service of Process - Temporary Restraining Order

REGISTERED EMAIL

CERTIFIED DELIVERY, CONTENT & Time

 

This is a Registered Email™ message from Stephanie Trice.

 

Re: Summons and Complaint Service of Process - Temporary Restraining Order
Preliminary Injunction Hearing — September 12, 2019 at 10:00 am MST
Pacific Logistics Corp v. Pacific Logistics Priority Mail, et al.

United States District Court — District of Arizona
Case No.: CV-19-05023-PHX-SMB

Qur Ref No.: PLC18-006L

Mr. Develine:

As the registrant for the www.pacificlogisticsprioritymail.com domain name, you are ORDERED BY THE ABOVE-
REFERENCED COURT to follow the Court Order Granting Pacific Logistics Corp’s Ex Parte Motion for Temporary
Restraining Order (Sealed) dated August 29, 2019 until final resolution of this matter, which include:

You shall not edit, modify, delete, or otherwise dispose of any website pages related to the pacificlogisticsprioritymail.com
domain name;

1. You must preserve copies of all your computer files relating to the use of the pacificlogisticsprioritymail.com domain
name and shail take all necessary steps to retrieve computer files relating to the use of the domain name and that
may have been deleted before the entry of this Order:

2. You must not dissipate or transfer any assets located in the United States;

3. You must unpublish the website located at pacificlogisticsprioritymail.com domain name;

4. You are enjoined from removing, deleting, or otherwise disposing of any assets located in the United States until
further notice; and

5. You shall immediately discontinue use of the Pacific Logistics Marks, or any confusingly similar trademarks within
domain extensions, metatags, or other markers within website code, from use on any webpage (including as the title
of any web page).

Click on the following link to access the Order and additional documents filed in this case: https://milordiaw.sharefile.com/d-
sb9ef4d5077d4c7'8:

 

 
Complaint;

Pacific Logistics Corp's Ex Parte Motion for Temporary Restraining Order (Sealed);

Declaration of Milord A. Keshishian;

Declaration of Eric Hockersmith;

Appendix of Exhibits; and

Court Order Granting Pacific Logistics Corp’s Ex Parte Motion for Temporary Restraining Order (Sealed),

Go ON

The hearing on the Preliminary Injunction will be held on September 12, 2019 at 10:00 am MST before Hon. Susan M.
Brnovich at the Sandra Day O'Connor Courthouse, 401 West Washington Street, Courtroom 506, Phoenix, AZ 85003.

If you should have any questions or concerns, please feel free to contact our office.
Most sincerely,

Stephanie V. Trice

Associate Attorney

Milord & Associates, PC

Patent, Trademark & Copyright Law
10517 West Pico Boulevard

Los Angeles, CA 90064

Tel (810) 226-7878

Fax (310) 226-7879

www. milordiaw.com

BHERRERAEKRIRRAE AER RERER CS CHAS FIDENTIALITY NOTICE F888 tt terre tana aa tak stan

The information contained in this electronic message and attachments, if any, are intended solely for the personal and
confidential use of the designated recipient. This message may be an attorney-client communication and as such is
privileged and confidential. No waiver of this privilege is intended by the inadvertent transmittal of such communication to any
persons or company other than the intended recipient. If the reader of this message is not the intended recipient, please take
notice that you have received this document in error, and that any review, dissemination, replication, or distribution of this
message is strictly prohibited. If you have received this cornmunication in error, please permanently delete this message and
attachments, if any.

 

 
EXHIBIT D
a ee

From: Authentication <support@r1.rpost.net>
Sent: Saturday, September 7, 2019 3:10 PM
To: Stephanie Trice

Subject:

Attachments:

Receipt: Summons and Complaint Service of Process - Temporary Restraining Order (Delivery Failure)
Summons and Complaint Service of Process - Temporary Restraining Order; SMTP Log-1.txt; SMTP

Log-2.txt; SMTP Log-3.txt; SMTP Log-4.txt; SMTP Log-5.txt; SMTP Log-6.txt; SMTP Log-7.txt; SMTP
Log-8.txt; SMTP Log-4.rec.txt; SMTP History-1.txt; SMTP History-2.txt; SMTP History-3.txt; SMTP

History-4.txt; SMTP History-5.txt; SMTP History-6.txt; SMTP History-7.txt; SMTP History-8.txt;
HTTP_Record-1.txt; DSN_Record-1.txt; HTTP_Record-2.txt; DSN_Record-2.txt; DSN_Record-3.txt;

DSN_Record-4.txt; HTTP_Record-5.txt; DSN_Record-5.txt; DSN_Record-6.txt; DSN_Record-7.txt;

MUA Record-8.txt; DSN_Record-8.txt; DeliveryReceipt.xml

 

U8

ee ewe:

 

The receipt you have submitted to our system is valid and proves the delivery results displayed below.

** A copy of the original message is attached. **

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery Status
Address Status Detaiis Delivered |Delivered [Opened
(UTC (local) (local)
Delivered 9/7/2019 9/6/2019 9/6/2019
markdeveline@gmail.com and Opened HTTP-IP:66.249.89.156 2:01:55 AM {10:01:55 10:01:57
p (UTC) | PM (4.0) PM (-4.0)
Delivered 9/7/2019 16/2019 9/6/2019
pacificlogisticsprioritymail@gmail.com and Opened HTTP-IP:66.102.9.127 2:01:55 AM |710:01:55 10:15:00
p (UTC) PM (-4.0) | PM (-4.0)
Delivered to relayed:dc- 9/7/2019 9/6/2019
contact@pacificlogisticsprioritymail.com Mail Server 4019¢e4544ccf pacificlogisticsprioritymail.com 2:02:36 AM [10:02:36
(144.217.250.192) (UTC) PM (-4.0)
Secondary
. vgs Dispatch - 550 5.1.1 <goerge. brolin@bestlogistic. com> ee a
goerge brolin@bestlogistic.com Delivery sorry, no mailbox here by that name. #5.5.1
Failed
Delivered 9/7/2019 9/6/2019 9/6/2019
milord@milordiaw.com and Opened HTTP-IP:174.202.21.245 2:01:58 AM 110:01:58 10:02:32
P (UTC) PM (-4.0) PM (-4.0)
; : . has : 9/7/2019 9/6/2019
lorie@milordiaw.com Matlbe  [oanvery confirmed by recipient mall server at |o.97-58 am | 10:01:58
‘ (UTC) PM (-4.0)
. . . a : 9/7/2019 9/6/2019
cristen@milordlaw.com Main to Relvary confirmed by recipient mail server at 2:01:58 AM | 10:01:58
‘ (UTC) PM (-4.0)
Delivered 9/7/2019 9/6/2019 9/6/2019
stephanie@milordiaw.com and Opened MUA-IP:fe80::f03a:c888:f767:328e 2:01:58 AM [10:01:58 10:02:59
p (UTC) PM (-4.0) | PM (-4.0)

 

“UTC represents Coordinated Universal Time: https://Awww.rmail.com/resources/coordinated-universal-time/

 

Message Envelope

 

From:

 

Stephanie Trice< stephanie@milordlaw.com >

 

 

 
 

 

 

 

 

 

 

Subject: Summons and Complaint Service of Process - Temporary Restraining Order

To: <markdeveline@gmail.com> <pacificlogisticsprioritymail@gmail.com> <contact@pacificlogisticsprioritymail.com>
<goerge. brolin@bestiogistic.com>

Ce: <milord@milordlaw.com> <lorie@milordiaw.com> <cristen@milordlaw.com> <stephanie@milordlaw.com>

Bee:

Network ID: <SM21gP4iNmUOZt7eF 0A0000b194@sm2 1.11 .rpost.net>

Received by RMail | 9/7/2019 2:01:46 AM (UTC)

System:

Client Code:

 

 

 

Message Statistics
Tracking Number: JEAF7974E 13AEBEAS9FA228A570143283B2FF8F0

 

 

Message Size: 7710

 

Features Used:

 

 

 

 

 

Delivery Audit Trail

9/7/2019 2:01:55 AM starting gmail com/default} \n 9/7/2019 2:01:55 AM connecting from mta21.r1_rpost.net (0.0.0.0) to gmail-smtp-

in. google.com (173.194.76.27) \n 9/7/2019 2:01:55 AM connected from 192.168.10.11:41617 \n 9/7/2019 2:01:55 AM >>> 220

mx, google.com ESMTP q27si6352438wra.23 - gsimitp \n 9/7/2019 2:01:55 AM <<< EHLO mta?1.91 fpostnet in 9/7/2019 2:01:55 AM >>>
250-mx.google.com at your service, (62.58.131.9] \n 9/7/2019 2:01:55 AM >>> 250-SIZE 157286400 tn 9/7/2019 2:01:55 AM >>> 250-
8BITMIME \n 9/7/2019 2:01:55 AM >>> 250-STARTTLS \n 9/7/2019 2:01:55 AM >>> 250-ENHANCEDSTATUSCODES \n 9/7/2019
2:01/55 AM >>> 250-PIPELINING \n 9/7/2019 2:01:55 AM >>> 250-CHUNKING \n 9/7/2019 2:01:55 AM >>> 250 SMTPUTES \n 9/7/2019
2:01:55 AM <<< STARTTLS \n 9/7/2019 2:01:55 AM >>> 220 2.0.0 Ready to start TLS in 9/7/2019 2:01:55 AM tis-TLSv1.2 connected
with 128-bit ECOHE-RSA-AES 128-GCM-SHA256 (session reused) in 9/7/2019 2:07:55 AM ts:Cert: iGeUS/ST=California/L=Mountain
View/O=Goagie LLC/CN=mx.google.com; issuer=/C=US/O=Googie Trust Services/CN=GTS CA 101; verified=no \n 9/7/2019 2:01:55 AM
<<< EHLO mta2111.rpost.net \n 9/7/2019 2:01:55 AM >>> 250-mx.google.com at your service, [52.58.131.9] \n 9/7/2019 2:01:55 AM >>>
250-SIZE 157286400 \n 9/7/2019 2:01:55 AM >>> 250-8BITMIME \n 9/7/2019 2:01:55 AM >>> 250-ENHANCEDSTATUSCODES (n
9/7/2019 2:01.55 AM >>> 250-PIPELINING \n 9/7/2019 2:01:55 AM >>> 250-CHUNKING \n 9/7/2019 2:07:55 AM >>> 250 SMTPUTF8 \n
9/7/2019 2:01:55 AM <<< MAIL FROM -<repixtPWolUTSvHO7WeczM6ZThToROnd6inEvBWeMgR{@r1 .rpost.net> BODY=8BITMIME ‘in
9/7/2019 2:01:85 AM >>> 250 2.4.0 OK q27816352438wra.23 - gsmtp \n 9/7/2019 2:04:55 AM <<< RCPT TO:<markdeveline@gqmail.com>
\n 9/7/2019 2:01:55 AM >>> 250 2.1.5 OK q27si6352438wra.23 - gsmip \n 9/7/2019 2:01:55 AM <<< DATA \n 9/7/2019 2:01:55 AM >>>
354 Go ahead q27si6352438wra.23 - gsmtp \n 9/7/2019 2:01:55 AM <<< , \n 9/7/2019 2:07:55 AM >>> 250 2.0.0 OK 1567821715
9278i6352438wra.23 - gsmtp \n 9/7/2019 2:01:55 AM <<< QUIT \n 9/7/2019 2:01:55 AM >>> 221 2.0.0 closing connection
q27s16352438wra.23 - gsmtp in 9/7/2019 2:01:55 AM closed gmail-smip-in.l.goagle.com (173.194.76.27) in=636 oul=13152 \n 9/7/2019
2:07:55 AM done gmail.com/{defaulf}

9/7/2019 2:01:55 AM starting gmail.com/default} \n 9/7/2019 2:01:55 AM connecting from mia21.11 rpost.net (0.0.0.0) to gmail-smitp-

ind. google.com (173.194.76.27) \n 9/7/2019 2:01:55 AM connected from 192.168.10.11:46193 \n 9/7/2019 2-04-55 AM >>> 220
mx.google.com ESMTP 92si6814421wrs.218 - gsmtp \n 9/7/2019 2:01:55 AM <<< EHLO mta21 7. rpost.net \n 9/7/2019 2:01:55 AM >>>
250-mx.google.com at your service, [62.58.131.9] \n 9/7/2019 2:01:55 AM >>> 250-SIZE 157286400 \n 9/7/2019 2:01:55 AM >>> 250-
SBITMIME \n 9/7/2019 2:01:55 AM >>> 250-STARTTLS \n 9/7/2019 2:01:55 AM >>> 250-ENHANCEDSTATUSCODES \n 9/7/2019
2:01:55 AM >>> 250-PIPELINING \n 9/7/2019 2:01:55 AM >>> 250-CHUNKING \n 9/7/2019 2:01:55 AM >>> 250 SMTPUTES \n S/71/2019
2.01.55 AM <<< STARTTLS \n 9/7/2019 2:01:55 AM >>> 220 2.0.0 Ready to start TLS \n 9/7/2019 2:01:55 AM tis: TLSv1.2 connected
with 126-bit ECDHE-RSA-AES128-GCM-SHA256 (session reused) \n 9/7/2019 2:01:55 AM is-Cert: iC=US/ST=California/_=Mountain
View/O=Google LLC/CN=mx.gocgle.com; issuer=/C=US/O=Google Trust Services/CN=GTS CA 101: verified=no in 9/7/2619 2-01-55 AM
<<< EHLO mta21 11 rpost.net \n 9/7/2019 2:01:55 AM >>> 250-mx.google.com at your service, [52.58.131.9] in 9/7/2019 2:01:55 AM >>>
250-SIZE 157286400 \n 9/7/2019 2:01:55 AM >>> 250-8BITMIME \n 9/7/2019 2:01:55 AM >>> 250-ENHANCEDSTATUSCODES tn
9/7/2019 2:01:55 AM >>> 250-PIPELINING \n 9/7/2019 2:01:55 AM >>> 250-CHUNKING \n 9/7/2019 2:01:55 AM >>> 250 SMTPUTES in
9/7/2018 2:01:55 AM <<< MAIL FROM:<rcptuLmFi41 GWhG3TnwJT8bfA0AsoP gL mOZOfNObirQe@r1 rpost.net> BODY=8BITMIME in
9/7/2019 2:01.55 AM >>> 250 2.1.0 OK 92816814421 wrs.218 - gsmitp in 9/7/2019 2:01:55 AM <<< RCPT
TO:<pacificiogisticsprioritymall@gmail.com> \n 9/7/2018 2:01:55 AM >>> 250 2.1.5 OK 92816814421 wrs.218 - gsmip in 9/7/2019 2:01:55
AM <<< DATA \n 9/7/2019 2:01:55 AM >>> 354 Go ahead 928168 14421wrs.218 - gsmip \n 8/7/2019 2:01:55 AM <<<, \n 9/7/2019 2:01:55
AM >>> 250 2.0.0 OK 1567821715 928168 14421wrs.218 - gsmtp \n 9/7/2019 2:01:55 AM <<< QUIT \n 9/7/2019 2:01:55 AM >>> 221
2.0.0 closing connection 9281681442 1wrs.218 - gsmtp \n 9/7/2019 2:01:55 AM closed gmail-smip-in.|. goagie.com (173.194.76.27) in=636
oul=13200 \n 9/7/2019 2:01:55 AM done gmail.com/default}

9/7/2019 2:01:55 AM starting pactficlogisticsprioritymail.com/{default} \n 9/7/2019 2:01:55 AM connecting from mta21.r1.rpost.net (0.0.0.0)
to de-4019e4544ccfpacificiagisticsprioritymail.com (144.217.250.192) \n 9/7/2019 2:01:55 AM connected from 192.168.10.11-50442 \n
Of7/2018 2:02:75 AM >>> 220-server13.theservers.com ESMTP Exim 4.91 #1 Fri, 06 Sep 2019 22:02:14 -0400 \n 9/7/2019 2:02:15 AM
>>> 220-We do not authorize the use of this system to transport unsolicited, \n 9/7/2019 2:02:15 AM >>> 220 and/or bulk e-mail. \n

9/7/2019 2:02:15 AM <<< EHLO mta2‘1.r1.rpost.net in 9/7/2019 2:02:15 AM >>> 250-server13.thcservers.com Hello mta21.r1.rpost.net

 

 

 

 

2

 

 

 
 

[52.58.134.9] \n 9/7/2019 2:02:15 AM >>> 250-SIZE 52428800 \n 9/7/2019 2:02:15 AM >>> 250-8BITMIME \n 9/7/2019 2:02:15 AM >>>
250-PIPELINING \n 9/7/2019 2:02:15 AM >>> 250-AUTH PLAIN LOGIN in 9/7/2019 2:02:15 AM >>> 250-STARTTLS in 0/7/2019 2:02:15
AM >>> 250 HELP \n 9/7/2019 2:02:15 AM <<< STARTTLS \n 9/7/2019 2:02:15 AM >>> 220 TLS go ahead \n 9/7/2019 2:02:16 AM
tis: TLSv1,2 connected with 256-bit ECDHE-RSA-AES256-GCNM-SHA384 \n 9/7/2019 2:02:16 AM tis:Cert: /OU=Domain Control
Validated/OU=PositiveSSL/CN=server13.theservers.com; issuer=/C=US/ST=TX/L=Houston/O=cPanel, Inc./CN=cPanel. Inc. Certification
Authority; verified=no \n 9/7/2018 2:02:16 AM <<< EHLO mta21.rt.rpost.net \n 9/7/2019 2:02:16 AM >>> 250-server?3.thceservers.com
Hello mia21.r1 rpost.net [52.58.13 1.9] \n 9/7/2018 2:02:16 AM >>> 250-SIZE 52428800 \n 9/7/2019 2:02:16 AM >>> 250-8BITMIME in
(712019 2:02:18 AM >>> 250-PIPELINING \n 9/7/2019 2:62:16 AM >>> 250-AUTH PLAIN LOGIN in 9/7/2019 2:02:16 AM >>> 250 HELP
\n 9/7/2019 2:02:16 AM <<< MAIL FROM:<rept42VcfDCwPkCABMesgbdkceD Yb6ZJAEQ22ivGIHLI@11 .rpost.net> BODY=8BITMIME in
8/7/2019 2:02:16 AM >>> 250 OK in 9/7/2019 2:02:16 AM <<< ROPT TO:<contact@pacificiogisticsprioritymail.com> \n 9/7/2019 2:02:36
AM >>> 250 Accepted \n 9/7/2019 2:02:36 AM <<< DATA \n 9/7/2019 2:02:36 AM >>> 354 Enter message, ending with *.” on a line by
itself in 9/7/2019 2:02:36 AM <<< , \n 9/7/2019 2:02:36 AM >>> 250 OK id=1i6Q3f-CO9BmC-MQ \n 9/7/2019 2:02:36 AM <<< QUIT in
9/7/2019 2:02:36 AM >>> 221 server13.theservers.com closing connection \n 9/7/2019 2:02:36 AM closed de-
401 9e4544ccf pacificlogisticsprioritymail.com (144.217.250.192) in=665 out=13206 \n 9/7/2019 2:02:36 AM done
pacificlogisticsprioritymall com{default}

 

9/7/2019 2:06:08 AM starting bestlagistic.com/{defaulf} \n 9/7/2019 2:06:08 AM connecting from mta31.use.rpost.net (0.0.0.0) to

mail. register.it (195.110.124.132) \n 9/7/2019 2:08:08 AM connected from 10.0.40.112:42903 \n 9/7/2019 2:06:08 AM >>> 220 scott0G
smsmip smip.register. it ESMTP server ready \n 9/7/2019 2:06:08 AM <<< EHLO mta31.use.rpost.net \n 9/7/2019 2:06:08 AM >>> 250-
scott06 hello [54.215.254 223), pleased to meet you \n 9/7/2019 2:06:08 AM >>> 250-HELP \n 9/7/2019 2:06.08 AM >>> 250-SIZE
120000000 in 9/7/2019 2:06:08 AM >>> 250-ENHANCEDSTATUSCODES \n 9/7/2019 2:06:08 AM >>> 250-PIPELINING in 9/7/2019
2:06:08 AM >>> 250-8BITMIME in 9/7/2019 2:06:08 AM >>> 250-STARTTLS \n 9/7/2019 2:06:08 AM >>> 250 OK \n 9/7/2019 2:06-08
AM <<< STARTTLS \n 9/7/2019 2:06:09 AM >>> 220 2.0.0 Ready to start TLS \n 9/7/2019 2:06:09 AM tls:TLSv1 connected with 256-bit
DHE-RSA-AES256-SHA \n 9/7/2019 2:06:09 AM tls:Cert: /C=IT/L=Florence/O=Register. it S.p.A/OU=Sistemi/CN=".securemail.pro;
issuer=/C=US/O=DigiCert inc/OU=www.digicert.com/CN=Thawie RSA CA 2018: verified=no \n 9/7/2019 2:06:09 AM <<< EHLO
mia31.use.rpost.net \s 9/7/2019 2:06:09 AM >>> 250-scott06 hello [54.215.254,223), pleased to meet you \n 9/7/2019 2:06:09 AM >>>
250-HELP \n 9/7/2019 2:06:09 AM >>> 250-SIZE 120000000 \n 9/7/2019 2:06:09 AM >>> 250-ENHANCEDSTATUSCODES \n 9/7/2019
2:06:09 AM >>> 250-PIPELINING \n 9/7/2019 2:06:09 AM >>> 250-8BITMIME \n 9/7/2019 2:06:09 AM >>> 250 OK in 8/7/2079 2:06:09
AM <<< MAIL FROM: <roptly kjnub8 1 TZQ4H6yfiksGq4DwWpQmN0ci2R6fvp@r1 post. net> BODY=8BITMIME \n 9/7/2049 2:06:09 AM
>>> 250 2.1.0 <reptlykjnub8 1 tzq4h6yffiksgq4dwwpqmn0cl2réfvp@ri .rpost.net> sender ok \n 9/7/2019 2:06:09 AM <<< ROPT
TO:<goerge.brolin@bestlagistic.com> \n 9/7/2019 2:06:10 AM >>> 550 5.1.1 «goerge.brolin@bestlogistic.com> sorry, no mailbox here by
that name. #5.5.1 \n 9/7/2019 2:06:10 AM <<< QUIT \n 9/7/2019 2:06:10 AM >>> 297 2.0.0 scottoés cmsmip closing cannection \n
9/7/2019 2:06:10 AM closed mail register.it (195.110.124.132) in=614 out=195 \n 9/7/2019 2:06:10 AM done bestlogistic.comidefault}

 

 

9/7/2019 2:01:55 AM starting milordiaw.com/{default} \n 9/7/2019 2:01:55 AM connecting from mia21.r1 rpost.net (0.0.0.0) to milordiaw-
com.mail.protection.cutlook.com (104.47.42.36) in 9/7/2018 2:01:55 AM connected from 192.168.10.11:32818 \n 9/7/2019 2:01:55 AM
>>> 220 BYZNAMO3FTO63 mail protection.outlook.com Microsoft ESMTP MAIL Service ready at Sal, 7 Sep 2019 02:07:55 +0000 \n
9/7/2019 2:01:55 AM <<< EHLO mtaZ1.r1.rpost.net \n 9/7/2019 2:01:55 AM >>> 250-BY 2NAMO3F T0863. mail.protection.outlook.com Hello
[52.58.131.9] \n 9/7/2019 2:01:55 AM >>> 250-SIZE 187286400 \n 9/7/2019 2:01:55 AM >>> 250-PIPELINING \n 9/7/2019 2:04:55 AM
>> 250-DSN \n 9/7/2019 2:01.55 AM >>> 250-ENHANCEDSTATUSCODES in 9/7/2019 2:01:55 AM >>> 250-STARTTLS in 9/7/2019
2:01.55 AM >>> 250-8BITMIME \n 9/7/2019 2:07:55 AM >>> 250-BINARYMIME \n 9/7/2019 2:01:55 AM >>> 250-CHUNKING in 9/7/2019
2:01.55 AM >>> 250 SMTPUTF8 \n 9/7/2019 2:01:55 AM <<< STARTTLS \n 9/7/2019 2:01:56 AM >>> 220 2.0.0 SMTP server ready \n
9/7/2018 2:01:56 AM tis:TLSv1.2 connected with 256-bit ECDHE-RSA-AES256-GCM-SHA364 \n 9/7/2019 2:01:56 AM ts-Cert:
iC=US/ST=Washingten/L=Redmond/Q=Microsoft Corporation/CN=mail. protection. oullock.com: issuer=/C=BE/O=GlobalSign nv-
sa/CN=GlobalSign Organization Validation CA - SHA256 - G3: verified=no \n 9/7/2019 2:01:56 AM <<< EHLO mia2 (61 .rpost.net in
#712019 2:01.56 AM >>> 250-BY2NAMO3F T063.mail.protection.outlock.com Hello 152.38.731.9] \n 9/7/2019 2:01:56 AM >>> 250-SIZE
157286400 in 9/7/2019 2:01:56 AM >>> 250-PIPELINING \n 9/7/2018 2:01:56 AM >>> 250-DSN \n 9/7/2019 2:01:56 AM >>> 250.
ENHANCEDSTATUSCODES \n 9/7/2019 2:01:56 AM >>> 250-8BITMIME \n 9/7/2019 2:01:56 AM >>> 250-BINARYMIME \n 9/7/2019
2:01:56 AM >>> 250-CHUNKING \n 9/7/2019 2:01:56 AM >>> 250 SMTPUTFS in 9/7/2019 2:01:56 AM <<< MAIL
FROM :<rcptkVevikzCisfa7yTan1 PLGgrSuavsYIxdJL 1 8Fvx6@r1 .rpast.net BODY=8BITMIME RET=FULL tn 9/7/2019 2:07:56 AM >>>
290 2.1.0 Sender OK \n 9/7/2019 2:01:56 AM <<< RCPT TO:<milord@milordiaw.com> NOTIFY=SUGCESS, FAILURE, DELAY \n 9/7/2019
2:07:57 AM >>> 250 2.1.5 Recipient OK \n 9/7/2019 2:01:87 AM <<« DATA \n 9/7/2019 2:01:57 AM >>> 354 Start mail input, end with
<CRLF>.<CRLF> \n 9/7/2019 2:01:57 AM <<< . \n 9/7/2019 2:01:58 AM >>> 250 2.6.0
<kVevikzCi8fa7yTgn1 PL GgrSuovsYIxJLI1 8FvxX6@r1 rpost.net> [Internalid=17231408791668,
Hosiname=DMS5PR1801MB 1836.namprd 18. prod.cutlook.com] 27704 bytes in 0.196, 107.823 KB/sec Queued mail for delivery in
9/7/2019 2:01:58 AM <<< QUIT \n 9/7/2019 2:01:58 AM >>> 224 2.0.0 Service closing transmission channel \n 9/7/2019 2:01:58 AM
closed milordiaw-com.mail.protection.outlook.com (104.47,42.36) in=897 out=13184 \n 9/7/2019 2:01:58 AM done milordiaw.com/{defaul}}

 

9/7/2019 2:01:55 AM starting milordlaw.comAdefault} \n 9/7/2019 2:01:55 AM connecting from mta21.r1.rpost.net (0.0.0.0) to milordiaw-
com.mail protection.outlook.com (104.47.42.36) \n 9/7/2019 2:01:55 AM connected from 192.168.10.11:42434 \n 9/7/2079 2:07 55 AM
>>> 220 BYZNAMO3FT033. mail protection.outlook.com Microsoft ESMTP MAIL Service ready at Sat, 7 Sep 2019 02:07:55 +0000 \n
9/7/2019 2:01:55 AM <<< EHLO mta21.r1.rpost.net \n 9/7/2019 2:01:56 AM >>> 250-BY2NAMO3F 1033. mail. protection. outlook.com Helio
[52.58,131.9] \n 9/7/2019 2:01:56 AM >>> 250-SIZE 157286400 \n 9/7/2019 2:01:86 AM >>> 250-PIPELINING \n 9/7/2019 2:01:58 AM
>>> 250-DSN \n 9/7/2019 2:01:56 AM >>> 250-ENHANCEDSTATUSCODES in 9/7/2019 2:01:56 AM >>> 250-STARTTLS in 9/7/2019
2:01:56 AM >>> 250-8BITMIME \n 9/7/2019 2:01:56 AM >>> 250-BINARYMIME \n 9/7/2019 2:01:56 AM >>> 250-CHUNKING \n 9/7/2019
2:01:56 AM >>> 250 SMTPUTFS8 \n 9/7/2019 2:01:56 AM <<< STARTTLS \n 9/7/2019 2:01:56 AM >>> 220 2.0.0 SMTP server ready \n
9/7/2019 2:01:56 AM tis: TLSv1.2 connected with 256-bit ECDHE-RSA-AES256-GCM-SHA384 \n 9/7/2019 2:01:56 AM Us:Cert:
iC=US/ST=Washington/L=Redmond/O=Microsoft Corporation/CN=mail.protection.cutlook.com: issuer=/C=BE/O=GlobalSign nv-
saiCN=GlobalSign Organization Validation CA - SHA256 - G3; verified=no \n 9/7/2019 2:01:56 AM <<< EHLO mia2? rt rpost.net \n

 

3

 

 
 

 

9/7/2019 2:01.56 AM >>> 250-BYZ2NAMO3FT033. mail protection .cutlook.com Hello [52.58.131.9] \n 9/7/2019 2:01:56 AM >>> 250-SIZE
157286400 \n 9/7/2019 2:01:56 AM >>> 250-PIPELINING \n 9/7/2019 2:01:56 AM >>> 250-DSN \n 9/7/2018 2:01:56 AM >>> 250-
ENHANCEDSTATUSCODES \n 9/7/2019 2:01:56 AM >>> 250-8BITMIME \n 9/7/2619 2:01:56 AM >>> 250-BINARYMIME in 9/7/2019
2:01:56 AM >>> 250-CHUNKING \n 9/7/2019 2:01:56 AM >>> 250 SMTPUTFS \n 9/7/2019 2:01:56 AM <<< MAIL

FROM :<rcptR3R3yspxC 7qy86J4VcQqeEE SkupUbVGxDi2mE 1Cb@r1 rposinet> BODY=8BITMIME RET=FULL \n 9/7/2019 2:01:56 AM
vo> 250 2.1.0 Sender OK \n 9/7/2019 2:01:56 AM <<< RCPT TO:<lorle@milordiaw.com> NOTIFY=SUCCESS, FAILURE, DELAY \n
9/7/2019 2:01.56 AM >>> 250 2.1.5 Recipient OK in 9/7/2019 2:01:56 AM <<< DATA \n 9/7/2019 2:01:57 AM >>> 354 Start mail input:
end with <CRLF>.<CRLF> \n 9/7/2019 2:01:57 AM <<< . \n 9/7/2019 2:01:58 AM >>> 250 2.6.0

<RSRSyspxC7qy86J4VcOqeEE SkupUbVGxDi2mE 1Cbh@r1 roost. net> [Internalld=3865470567 23,
Hosiname=DMSPR18MB3420.namprd1&.prod.outlook.com] 21587 bytes in 0.159, 131.852 KB/sec Queued mail for delivery \n 9/7/2019
2:07:58 AM <<< QUIT in 9/7/2019 2:01:58 AM >>> 221 2.6.0 Service closing transmission channel in 9/7/2019 2:04:58 AM closed
milordlaw-com.mail protection outlook.com (104.47.42.36) in=893 out=13181 \n 9/7/2019 2:01:58 AM done milordiaw.com/{default}

 

9/7/2019 2:07:55 AM starting milordiaw.com/{default} \n 9/7/2019 2:01:55 AM connecting from mta21.11 .rpest. net (0.0.0.0) to milordlaw-
com.mail_protection.outlook.com (104.47.42.36) \n 9/7/2019 2:01:55 AM connected from 192.168.10.11:52668 in 9/7/2019 2:01:55 AM
>>> 220 BYZNAMO3FT019.mail.protection.cutlook.com Microsoft ESMTP MAIL Service ready at Sat, 7 Sep 2019 02:01:55 +0000 \n
9/7/2019 2:01:55 AM <<< EHLO mia21.r1.rpost.net \n 9/7/2019 2:01:56 AM >>> 250-BY2NAMO3FT019.mail protection .outlock.com Hallo
52.58.1319] in 9/7/2019 2:01:56 AM >>> 250-SIZE 157286400 in 9/7/2019 2:01:56 AM >>> 250-PIPELINING \n 9/7/2019 2:01:56 AM
>>> Z250-DSN \n 9/7/2019 2:01:56 AM >>> 250-ENHANCEDSTATUSCODES in 9/7/2019 2:01:56 AM >>> 250-STARTTLS \n 9/7/2019
2:01:56 AM >>> 250-8BITMIME in 9/7/2019 2:01:56 AM >>> 250-BINARYMIME \n 9/7/2019 2:01:56 AM >>> 250-CHUNKING in 9/7/2019
2:01:56 AM >>> 250 SMTPUTFS \n 9/7/2019 2:01:56 AM <<< STARTTLS \n 9/7/2019 2:01:56 AM >>> 220 2.0.0 SMTP server ready in
9/7/2019 2:01:56 AM tls: TLSv1.2 connected with 256-bit ECDHE-RSA-AES256-SHAS384 \n 9/7/2019 2:01:56 AM ts:Cert:
iC=US/ST=Washington/L=Redmond/O=Microsofi Corporation/CN=mail.protection.outlook.com; issuer=/C=BE/O=GlobalSign nv-
saiCN=GlobalSign Organization Validation CA - SHA256 - G3; verified=no \n 9/7/2019 2:01:56 AM <<< EHLO mta21.r1.rpost.net in
9/7/2018 2:01:86 AM >>> 250-BY2NAMO3FT019.mail_protection.aulfook.com Hello [62.58.131.9] \n 9/7/2019 2:01:56 AM >>> 250-SIZE
157286400 \n 9/7/2019 2:01:56 AM >>> 250-PIPELINING \n 9/7/2019 2:01:56 AM >>> 250-DSN \n 9/7/2019 2:01:56 AM >>> 250-
ENHANCEDSTATUSCODES in 9/7/2019 2:01:56 AM >>> 250-8BITMIME \n 9/7/2019 2:01:56 AM >>> 250-BINARYMIME \n 9/7/2019
2:01:56 AM >>> 250-CHUNKING in 9/7/2019 2:01:56 AM >>> 250 SMTPUTFS in 9/7/2019 2:01:56 AM <<< MAIL.
FROM:<rcptViwp3Kjc2Qxt4mVgCisspg 1fuDB YcDINFVIUGibV@r1 rpost.net> BODY=8BITMIME RET=FULL in 9/7/2019 2:01:56 AM >>>
250 2.1.0 Sender OK \n 9/7/2019 2:01:56 AM <<< RCPT TO:<cristen@milordiaw.com> NOTIFY=SUCCESS, FAILURE, DELAY in
9/7/2019 2:01.57 AM >>> 250 2.1.5 Recipient OK \n 9/7/2019 2:01:57 AM <<< DATA \n 9/7/2019 2:01:57 AM >>> 354 Start mail input:
end with <CRLF>.<CRLF> \n 9/7/2019 2:01:57 AM <<<, \n 9/7/2019 2:01:58 AM >>> 250 2.6.0

<Viwpskic2OxtamVgCisspg 1fuDBYcDIhFVIJQibV@r1 rpost.net> [Internalld=14607 183773889,
Hosiname=DMGPR18MB3145.namprd18.prod.outiook.com] 21595 bytes in 0.151, 139.652 KB/sec Queued mail for delivery in 9/7/2019
2:01:58 AM <<< QUIT \n 9/7/2019 2:01:58 AM >>> 221 2.0.0 Service closing transmission channel \n 9/7/2019 2:01:58 AM closed
milordlaw-com mail protection .outlook.com (104.47.42.36) in=895 out=13187 \n 9/7/2019 2:01:58 AM done milordlaw.com/{default}

 

#712019 2:91:55 AM starting milordiaw.com/(default} \n 9/7/2019 2:01:55 AM connecting from mta21.r1 .rpost.net (0.0.0.0) to milordlaw-
cam. mail protection. outlook.com (104.47.42.36) \n 9/7/2019 2:01:55 AM connected from 192.168.10.11:53169 \n 9/7/2019 2:01:55 AM
e>> 220 BYZNAMO3FT018.mail.protectian.outlook.com Microsoft ESMTP MAIL Service ready at Sat, 7 Sep 2019 02:01:54 +0000 in
9/7/2019 2:01:55 AM <<< EHLO mta21.11.rpost.net \n 9/7/2019 2:01:56 AM >>> 250-BY2NAM03FT018.mail.protection .outlook.com Hello
[52.58.131.9] \n 9/7/2019 2:01:56 AM >>> 250-SIZE 157286400 \n 9/7/2019 2:01:56 AM >>> 250-PIPELINING \n 9/7/2019 2:01:56 AM
>>> 250-DSN in 9/7/2079 2:01:56 AM >>> 250-ENHANCEDSTATUSCODES in 9/7/2019 2:01:56 AM >>> 250-STARTTLS in 9/7/2019
2:01:56 AM >>> 250-8BITMIME \n 9/7/2018 2:01:56 AM >>> 250-BINARYMIME \n 9/7/2019 2:01:56 AM >>> 250-CHUNKING in 9/7/2679
2:01:56 AM >>> 250 SMTPUTFS \n 9/7/2019 2:01:56 AM <<< STARTTLS \n 9/7/2019 2:01:56 AM >>> 220 2.0.0 SMTP server ready \n

{7/2019 2:01:56 AM Us:TLSv1.2 connected with 256-bit ECDHE-RSA-AES256-GCM-SHA384 \n 9/7/2019 2:01:56 AM ts-Cert:
iC#US/ST=Washington/=Redmond/O=Microsoft Gorporation/CN=mail. protection cutlook.com: issuer=/C=BE/O=GlobalSign nv-
sa/CN=GiobalSign Organization Validation CA - SHA256 ~ G3; verified=no \n 9/7/2019 2:01:56 AM <<< EHLO mta21.r1.rpost.net \n
9/7/2019 2:01:56 AM >>> 250-BY2NAMO3FT018.mail.protection.outlook.com Helle [52.58.131.9] \n 9/7/2019 2:01:56 AM >>> 250-SIZE
157286400 \n 9/7/2018 2:01:56 AM >>> 250-PIPELINING \n 9/7/2019 2:01:56 AM >>> 250-DSN \n 9/7/2019 2:01:56 AM >>> 250-
ENKANCEDSTATUSCODES in 9/7/2019 2:01:56 AM >>> 250-8BITMIME \n 9/7/2019 2:01:56 AM >>> 250-BINARYMIME \n 9/7/2019
2:01:56 AM >>> 250-CHUNKING \n 9/7/2019 2:01:56 AM >>> 250 SMTPUTFS \n 9/7/2019 2:01:56 AM <<< MAIL
FROM :<reptkEwhqaa9DOoISUu76OHiSmvkeP 1 xqz4cll2Eiagk@r1 rposinei> BODY=8BITMIME RET=FULL \n 9/7/2019 2:01:56 AM >>>
250 2.4.0 Sender OK \n 9/7/2019 2:01:56 AM <<< RCPT TO:<stephanie@milordiaw.com> NOTIFY=SUCCESS FAILURE DELAY tn
9/7/2019 2:01:57 AM >>> 250 2,1.5 Recipient OK \n 9/7/2019 2:01:57 AM <<< DATA in 9/7/2019 2:01:57 AM >>> 354 Start mail input:
end with <CRLF>.<CRLF> \n 9/7/2019 2:01:87 AM <<< . \n 9/7/2019 2:01:58 AM >>> 250 2.6.0
<kEwhqaadDO0ISUu76OHiSmvkeP 1xqz4cll2Eiadk@r1 .rpost.net> [internalid=5909874999407,

Hosiname=CY4PR18MB71 144 namprd18. prod outlook.cam) 21650 bytes in 0.170, 124.019 KB/sec Queued mail for delivery \n 9/7/2019
2:01:58 AM <<< QUIT in 9/7/2019 2:01:58 AM >>> 221 2.0.0 Service closing transmission channel \n 9/7/2019 2:01:58 AM closed
milordlaw-com.mail protection outiook.com (104.47.42,36) in=894 out=13193 \n 9/7/2019 2:01:58 AM done milordiaw.comNdefault}

 

550 5.1.1 <goerge. brolin@besilogistic.com> sorry, no mailbox here by that name. #5.5.1

 

[IP Address: 66.249 89.156] [Time Opened: 9/7/2019 2:01:57 AM] [REMOTE _HOST: 66.249.89.156] [HTTP_HOST: open.rt rpost.net]
ISCRIPT_NAME: /open/images/iPWelUTSvH97WeczMG6ZThToROn46jnEvBWeMaRtgif] HTTP_CONNECTION: keep-alive

HTTP HOST-open.r1 rpost.net HTTP_REFERER:hittp://mail.google.com/ HTTP_USER_AGENT:Mozilla/5.0 (Windows NT 10.0; Win64:
x64) AppleWebKit/537.36 (KHTML, like Gecko) Chrome/42.0.2311.135 Safari/537.36 Edge/12.246 Mozilla/5.0 Connection: keep-alive
Accept. image/webp,*/"\q=0.8 Accept-Encoding: gzip,deflate, br Accept-Language: en-US Host: open.r1.rpost.net Referer:

 

 

4

 

 
 

http//mail.googie.com/ User-Agent: Mozilla/5.0 (Windows NT 10.0; Win64: x64) Apple WebKit/537.36 (KHTML, like Gecko)
Chrome/42.0.2311.135 Safari/537.36 Edge/12.246 Mozilla/5.0 /LM/AW3SVC/S/ROOT C\inetpub\wwwroot\OpenDetection\ 256 2048
C#US, S=VA, L=Herndon, O=Network Solutions L.L.C., CN=Network Solutions OV Server CA 2 C=US, PostalCode=90045, S=CA, L=Los
Angeles, STREET=Ste 1278, STREET=6033 W. Century Bivd., O=RPost US inc., OU=Network Operations, OU=Secure Link SSL.
Wildcard, CN=*.r1_rpost.net 0 CGH/1.1 on 256 2048 C=<US, S=VA, L=Herndon, O=Network Solutions L.L.C., CN=Network Solutions OV
Server CA 2 C=US, PostalCode=90045, S=CA, L=Los Angeles, STREET=Ste 1278, STREET=6033 W. Century Bivd., O=RPost US Inc.,
OU=Network Operations, OU=Secure Link SSL Wildcard, CN=*.r1 post net 5 /(LMAVSSVC/5 192.168.160.186
fopen/images/xtPWclUTSvH97WeezM6ZThToROn46jnEvBWeMaRf git

C.\inetpub\wwwroot\OpenDetection\open\images\xtPWclUT 5vH97 WeczM6ZThToROn46inEVBWeMaRi gif 66.249.89.156 66.249,89.156
42141 GET /openfimages/xtPWclUTSVH97WeczM6ZThToROn46jnEVBWeMaRf gif open.r1 .rpost net 443 1 HTTP/1.14 Microsoft-l1S/8.5
/open/images/xtPWclUT5vH97 WeczM6ZThToROn46jnEvBWeMaRE gif keep-alive image/webp,*/*:q=0.8 gzio.deflate,br en-US

open. .rpost.net hitp://mail.google.com/ Mozilla/5.0 (Windows NT 10.0; Win64: x64) AppleWebKit/537.36 (KHTML, like Gecko}
Chrome/42.0.2311.135 Safari/537.36 Edge/12.246 Mozilla/5.0

 

From:posimaster@mita2 1.11 .rpost.net:Hello, this is the mail server on mta21 .rpostnet. | am sending you this message to Inform you on
ihe delivery status of a message you previously sent. immediately below you will find a list of the affected recipients: also attached is a
Delivery Status Notification (DSN) report in standard format, as weil as the headers of the original message. <markdeveline@gmail.com>
relayed to mailer gmail-smtp-inJ.google.com (173.194.76.27)

 

[iP Address: 66.102.9.127] [Time Opened: 9/7/2019 2:15:00 AM] [REMOTE HOST: 66.102.9.127] [HTTP_HOST: open.r1 Jpostnet]
ISCRIPT_NAME: /open/images/uLmF 41 GWnG3TnwJT8biA0AsOPqLmO30fNObirQe.gif] HTTP_CONNECTION: keep-alive

User-Agent: Mozilla/5.0 (Windows NT 8.1; rv:11.0) Gecko Firefox/11.6 (via ggphi.com GooglelmageProxy) /LMAV3SVC/S/ROOT
C:\inetpub\wwwroot\OpenDetection\ 256 2048 C=US, S=VA, L=Herndon, O=Network Solutions L.L.C., CN=Network Solutions OV Server
CA 2 C=US, PostalCode=90045, S=CA, L=Los Angeles, STREET=Ste 1278, STREET=6033 W. Century Bivd., O=RPost US Inc.,
OU=Network Operations, OU=Secure Link SSL Wildcard, CN=*.r1 .rpost.net 6 CGI/1.1 on 256 2048 C=US, S2VA, L=Herndon, O=Network
Solutions L.L.C., CN=Network Solutions OV Server CA 2 C=US, PostalCode=90045, S=CA, L=Los Angeles, STREET=Ste 1278,
STREET=6033 W. Century Blvd., O=RPost US inc., OU=Network Operations, OU=Secure Link SSL Wildcard, CN=*.r1 rpost.net 5
[LMAN3SVC/5 192.168.10.186 /open/images/uLmFl41 GWhG3TnwJT8bfACAsePgL mO30INGbirQe. gif
CAinetpub\wwwroatOpenDetection\iopen\imagesiuLmFI41 GWhG3TnwJTSbfA0AsSP gL mO30INObirQe.gif 66.102.9.127 66.102.9.127
57898 GET fopen/images/uLmF 141 GWhG3TnwJTSbIADAS9P ql mO3OINObIrQe gif open.r( rpost.net 443 1 HTTP/1.1 Microsoft-118/8.5
fopen/images/uL mFi41GWhG3TnwJT8biADAs9PqLmOSOfNObirQe gif Keep-alive gzip,deflaie,br open.r1 rpost.net Mozilia/5.0 (Windows
NY 5.4) rv:41.0) Gecko Firefox/11.0 (la ggpht.com GoogleimageProxy)

 

From: postmasier@mta2Z 1.11 .rpost.net:Hello, this is the mail server on madi .11rpostnet. | am sending you this message to inform you on
the delivery status of a message you previously sent. Immediately below you will find a list of the affected recipients; also attached is a
Delivery Status Notificatian (OSN) report in standard format, as well as the headers of the original message.
<pacificlogisticsprioritymail@gmail.cam> relayed to mailer gmail-smip-in. googie.corn (173.194.76.27)

 

From:posimaster@mta2.r1 rpost.net:Hello, this is the mail server on mta21 V.rposinet | am sending you this message to inform you on
ihe delivery status of a message you previously sent. immediately below you will find a list of the affected recipients: also attached is a
Delivery Status Notification (OSN) report in standard format, as well as the headers of the original message.
<contact@pacificlogisticsprioritymail.com> relayed to mailer do-4019e4544ect pacificiogisticsprioritymall.com (144.217.250.192)

 

From:posimaster@mita2 1.11 rpost.net:Hello, this is the mail server on mta24 T.rpost.net. | arn sending you this message to inform you on
ihe delivery status of a message you previously sent. immediately below you will find a lst of ihe affected recipients: also attached is a
Delivery Status Notification (DSN) report in standard format, as well as a copy of the original message. <goerge.brolin@bestlagistic.com>
delivery failed: will not continue trying

 

 

[iP Address: 174,202.21.245] [Time Opened: 9/7/2019 2:02:32 AM] [REMOTE HOST: 174.202.21.245] HTTP_HOST: open.rt rpost.net]
[SCRIPT_NAME: /open/images/kVevikzCfsta7yTan1 PLGgrSuovsYixJL|18F vXx6.gif] HTTP_CONNECTION: keep-alive
HTTP_ACCEPT:image/png,image/svg+xml image/*:q=0.8, video/*:g=0.8,"/".g=0.5 HTTP_ACCEPT ENCODING br, gzip, deflate
HTTP_ACCEPT _LANGUAGE:en-us HTTP_HOST-open.r1 rpost.net HTTP _USER_AGENT:Outlcok-iOS/7 1 1.2819328.prod.iphone (4.1.1)
Connection: keep-alive Accept: image/png, image/svg+xmi, image/*;q=0.8, video/*;q=0.8,*/*:q=0.5 Accept-Encoding: br, gzip, deflate
Accept-Language: en-us Host: open.rt.rpost.net User-Agent: Outlook-fOS/711.2819328 prod.iphone (4.1.1) ALMAV3SVC/S/ROOT
Crineipub\wwwroot\OpenDetection\ 256 2048 C=US, S=VA, L=Herndon, O=Network Solutions L.L.C., CN=Network Solutions OV Server
CA 2 C=US, PostalCode=90045, S=CA, L=Los Angeles, STREET=Ste 1278, STREET=6033 W. Century Bivd., O=RPost US Inc.,
OU=Network Operations, OU=Secure Link SSL Wildcard, CN=*.r1 postnet 0 CGI/1.1 on 256 2048 C=US, S=VA, L=Herndon, O=Network
Solutions L.L.C., CN=Network Solutions OV Server CA 2 C=US, PostalCode=90045, 3=CA, L=Los Angeles, STREET=Ste 1278,
STREET=6033 W. Century Blvd., O= Post US Inc., OU=Network Operations, OU=Secure Link SSL Wikicard, CN=".r1 rpost.net 5
ILMANSSVC/S 192.168.10.186 /open/images/kVevikzCiBta7yTqn4 PLGgrSuove YixJLI 1 8F vxX6.gif

C\inetpub\wwwroot\Open Detection\open\images\kVevikzCiata7yTant PLGgrSuovs YIxJLI18FvXx6.gif 174.202.21.245 174.202.2145
4603 GET fopen/images/kVevikzCfefa7yTaqn 1PLGgrSuovsY IxJLI18FVX6 gif open. rpost.net 443 1 HTTP/4.1 Microsoff-l1S/8.5
/opensimages/kVevikzCf8ia7yT qn 1PLGgrSuovs YIKJL1 8FyX6.gif keep-alive

image/png, image/svg+xml,image/";q=0.8, video/*:¢=0.8,*/":q=0.5 br, gzip, deflate en-us open.r1 rpost.net Outlook-

(OS/711.2819328.prod iphone (4.1.1)

 

From:posimaster@milordiaw.com:Y our message has been deliverad to the following recipients:
miord@milordiaw.com<mailtoe:milord@milordiaw.com> Subject: Registered: Summons and Complaint Service of Process - Temporary
Restraining Order

 

 

 

 
 

 

From:posimaster@milordlaw.com:Your message has been delivered to the following recipients:
lorle@milordlaw.com<mailio:iorile@milordiaw.com> Subject: Registered: Summons and Complaint Service of Process - Temporary
Restraining Order

 

From:posimaster@milordiaw.corn: Your message has been delivered to the following recipients:
cristen@milordiaw.com<mailto:cristen@milordiaw.com> Subject: Registered: Summons and Compiaint Service of Process - Temporary
Restraining Order

 

Your message To: Stephanie Trice Sublect: Registered: Summons and Complaint Service of Process - Temporary Restraining Order
Sent: Friday, September 6, 2019 7:01:52 PM (UTC-08:00) Pacific Time (US %2A Canada) was read on Friday. September 6, 2019
7:02:38 PM (UTC-08:00) Pacific Time (US %2A Canada).

From:posimaster@milordiaw.com: Your message has been delivered to the following recipients:
stephanie@milordiaw.com<mailto:stephanie@milordiaw.com> Subject: Registered: Summons and Complaint Service of Process -
Temporary Restraining Order

 

 

 

 

This Registered Receipt™ email is verifiable proof of your Registered Email” transaction. It contains:
1. An official time stamp.
2. Proof that your message was sent and to whom it was sent.
3. Proof that your message was delivered to its addressees or their authorized electronic agents.
4. Proof of the content of your original message and all of its attachments.

Note: By default, RPost does not retain a copy of your email or this receipt and you should not rely on the information above
until the receipt is verified by the RMail system. Keep this email and its attachment in place for your records. General terms

and conditions are available at Legal Notice. RMail services are patented, using RPost patented technologies, including US

patents 8209389, 8224913, 8468199, 8161104, 8468198, 8504628, 7966372, 6182219, 6571334 and other US and non-US
patents listed at RPost Communications.

 

 

For more information about RMail® services, visit www.rmail.com. An RPost® Technology

 
